Citation Nr: 0213416	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  99-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for corneal dystrophy.

2.  Entitlement to service connection for spinal meningitis.

3.  Entitlement to service connection for arthritis of the 
hips and knees.  


REPRESENTATION

Appellant represented by:	T. R. Paulding, Attorney at 
Law 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from March 1968 to March 1970.  
He received the Combat Infantryman Badge for service in 
Vietnam and the Purple Heart for shell fragment wounds 
suffered there. 

This appeal arises from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, that determined that claims of 
entitlement to service connection for corneal dystrophy, for 
spinal meningitis, and for arthritis of the legs were not 
well grounded.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.


REMAND

The veteran requested and was scheduled for a hearing at the 
Hartford RO before a member of the Board.  The claims file 
reflects that he failed to report for the hearing; however, 
the notice letter that was sent to him and to his designated 
representative does not reflect that the requisite 30 days of 
advance notice was complied with.  Rather, the August 13, 
2002, notice letter reflects that the RO notified him of a 
hearing scheduled for August 28, 2002.  

According to 38 C.F.R. § 19.76, the agency of original 
jurisdiction will notify the appellant and his or her 
designated representative of the place and time of a hearing 
before the Board of Veterans' Appeals at a Department of 
Veterans Affairs facility not less than 30 days prior to the 
hearing date.  The record does not reflect that he had 
previously requested a postponement or that he previously 
failed to report for a hearing before the Board of Veterans' 
Appeals with good cause.  Therefore, the RO must afford the 
veteran at least 30 days notice.  




This case must be remanded to the RO for the following 
action:

A hearing should be scheduled at the RO 
before a member of the Board in the usual 
manner.  The veteran and his 
representative should each be given at 
least 30-days notice of the date and time 
of the hearing.  Thereafter, the case may 
be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


